Citation Nr: 1745113	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  13-28 361A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for a fungal condition, to include onychosis and tinea pedis.  


ATTORNEY FOR THE BOARD

K. Anderson, Counsel











INTRODUCTION

The Veteran had active military service from October 1952 to September 1955.  

This claim comes to the Board of Veterans' Appeals (Board) from a June 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

This appeal was previously remanded by the Board in March 2017 for additional development.  It has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's fungal condition has infected less than 20 percent of his total body area or exposed body area, and has not required systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 10 percent for a fungal condition have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2016); 38 C.F.R. §§ 3.102, 3.159, 4.118, Diagnostic Code 7806 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal stems from a claim of entitlement to an increased rating for the Veteran's service-connected fungal condition.  

The Veteran's fungal condition has been evaluated under Diagnostic Code 7806.  38 C.F.R. § 4.118, DC 7806.  As further discussed below, the Veteran's service-connected fungal condition does not involve either the head, face, or neck, and does not involve scarring, so other diagnostic codes do not apply.  Further, the Veteran's fungal condition is manifested by symptoms most closely analogous to dermatitis.  Therefore, the Board finds that the disability should be evaluated under DC 7806.  The Board notes that the RO has assigned the current 10 percent rating under this diagnostic code.  

Under DC 7806, a 10 percent evaluation for dermatitis requires involvement of at least 5 percent, but less than 20 percent, of the entire body; at least 5 percent, but less than 20 percent, of exposed areas affected; or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period. 

A 30 percent evaluation requires involvement of 20 to 40 percent of the entire body; 20 to 40 percent of exposed areas affected; or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.

A 60 percent evaluation requires involvement more than 40 percent of the entire body; more than 40 percent of exposed areas affected; or systemic therapy such as corticosteroids or other immunosuppressive drugs required constantly or nearly constantly during the past 12-month period.

The Veteran has argued that because he has been prescribed Enbrel, he should be entitled to a higher rating because Enbrel is an immunosuppressive drug.  

A review of the Veteran's private treatment records from "Professional Ortho Assoc." notes that the Veteran was evaluated for arthritis and his continued complaints of low back pain and right hip pain.  He stated in April 2014 that he has multiple joint problems, trouble sleeping due to pain, and morning stiffness.  The assessment at that time was a diagnosis of psoriatic arthropathy.  In May 2014, the Veteran's private physician changed his medication from Prednisone to Enbrel because he was still presenting symptoms of synovitis.  Also in support of his claim, the Veteran sent in a letter from Dr. C.W. dated March 2016 that very specifically states that the Veteran is under Dr. C.W.'s care for psoriatic arthritis and is being treated with an immunosuppressive drug called Enbrel since 2014.  

In April 2017, the Veteran was afforded a VA examination to determine the current severity of his service connected fungal condition.  He was diagnosed with infectious skin conditions, onychomycosis and tinea pedis.  The examiner noted that his fungal condition does not cause scarring or disfigurement of the head, face or neck.  There were no benign or malignant skin neoplasms noted nor were any systemic manifestations due to any skin diseases present.  The examiner stated that the Veteran had been treated with oral or topical medications in the previous 12 months, Clotrimazole/Betamethasone cream at a constant/near constant basis.  There no evidence that the Veteran had any debilitating episodes in the previous 12 months due to urticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis.  The examiner noted that the Veteran's fungal condition covers less than 5 percent of his total exposed body area.  Upon examination all nails of both feet and of the left hand were thickened and yellow.  There was a large amount of debris under each affected nail.  There was redness at the cuticles with some tenderness to palpation of the nails.  His tinea pedis on the feet and between the toes was asymptomatic upon examination.  The functional impact on the Veteran's skin condition was emotional distress in the form of embarrassment and interface at work, his fungal condition is cosmetic in nature.  

Lastly, the examiner noted that the Veteran's Enbrel prescription is not being used to treat his fungal condition.  Instead, it is being used to treat psoriatic arthritis.  Further, the examiner noted that Enbrel is indicated only for the treatment of plaque psoriasis, ankylosing spondylitis, rheumatoid arthritis, psoriatic arthritis, and juvenile idiopathic arthritis, and the Veteran is not service connected for any of these conditions.  

After reviewing the Veteran's statements, the results of his VA examination, and his private medical records, the Board does not find that an increase rating is warranted.  Specifically, the Veteran has not been prescribed a systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period for his service-connected disability.  His private physician clearly states that he has been prescribed this medication specifically for the Veteran's psoriatic arthritis which is not service connected.  There is no other evidence of record showing that the Veteran has been prescribed an immunosuppressive.  Further, there is no evidence that his fungal condition covers more than 20 percent of his entire body.  Specifically, the VA examiner in April 2017 stated that his fungal condition covered less than five percent.  As such, the Board finds that an increase to a higher evaluation is not warranted.  38 C.F.R. § 4.118, Diagnostic Code 7806.  

The Board has also evaluated the possibility of remand for an extraschedular rating.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321 (b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board finds that the symptomatology and impairment caused by the Veteran's fungal condition , including onychomycosis and tinea pedis, are contemplated by the schedular rating criteria.  Considering the lay and medical evidence, the Veteran's fungal condition manifests in coverage of less than 20 percent of his body, no requirement for treatment with systemic medication such as corticosteroids or immunosuppressive drugs, and no additional symptoms reported in the record beyond being raw, unsightly and painful to touch during flare-ups.  These findings fall well within the criteria contemplated in Diagnostic Code 7806.  Accordingly, referral for consideration of an extraschedular rating is not warranted.



Duties to Notify and Assist 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  There has been no allegation of such error in this case.

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2016).

Service treatment records are associated with claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2016).   

As noted above, the instant claim was most recently remanded in March 2017 for additional development, specifically obtaining a new VA medical opinion and readjudicating the claim.  The Veteran was provided a VA examination in April 2017 which is adequate for the purposes of determining an increased evaluation as it involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The claim was then readjudicated by an August 2017 Supplemental Statement of the Case.  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Entitlement to a rating in excess of 10 percent for a fungal condition, to include onychosis and tinea pedis, is denied.  




____________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


